DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments Filed May 3, 2022.  

Claims 34, 2-3, 5, 8-11, 14-17, and 22 are allowable. Claims 29-31, 38, and 42, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I through IV, as set forth in the Office action mailed on November 16, 2021, is hereby withdrawn and claims 29-31, 38, and 42 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 2-3, 5, 8-11, 14-17, 22, 29-31, 34, 38, and 42 are currently pending wherein claims 34, 2-3, 5, 8-11, 14-17, and 22 read on a method for producing a modified polymer, claims 29-31 read on a method for modifying a polymer, and claims 38 and 42 read on a modified polymer.

Allowable Subject Matter
Claims 2-3, 5, 8-11, 14-17, 22, 29-31, 34, 38, and 42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Kujirai et al (2/1962, J.S.D.C. 78, 89-89) and Takamori et al (EP 3,398,925).

Summary of claim 34:
A method for producing a modified polymer comprising:
modifying a polymer by a method comprising:
irradiating a reaction system containing a polymer with light to react the reaction system in a presence of a compound radical, wherein
the compound radical is a radical containing one element selected from the group consisting of Group 15 elements and Group 16 elements, and a Group 17 element,
wherein the polymer contains carbon and hydrogen and has a carbon-hydrogen bond, and the carbon-hydrogen bond in the polymer is oxidized

Summary of claim 29:
A method for modifying a polymer comprising the step of: 
irradiating a reaction system containing a polymer with light in a presence of a compound, wherein 
the compound is a compound containing one element selected from the group consisting of Group 15 elements and Group 16 elements, a Group 17 element, and a Group 1 element, 
wherein the polymer contains carbon and hydrogen and has a carbon-hydrogen bond, and the carbon-hydrogen bond in the polymer is oxidized.

Summary of claim 38:
A modified polymer comprising:
at least one element (α) selected from the group consisting of Group 15 elements and Group 16 elements, and a Group 17 element (β); and
a site in which a ratio between the element (α)% [Ca] to all elements excluding hydrogen and helium in the polymer specified by an XPS method and the element (β)% [CB] to all elements excluding hydrogen and helium in the polymer specified by an XPS method satisfies the following condition,

    PNG
    media_image1.png
    28
    170
    media_image1.png
    Greyscale

wherein the modified polymer is formed from a polymer containing carbon and hydrogen and having a carbon-hydrogen bond, wherein the carbon-hydrogen bond in the polymer is oxidized.




Kujirai teaches a process for bleaching (reading on modifying) a polymer with chlorine dioxide (reading on a compound radical containing an element from group 16 and an element from Group 17 of the periodic table (abstract).  Kujirai teaches the process to include exposing the solution to ultraviolet radiation (abstract).  However, Kujirai does not teach or fairly suggest the claimed method of forming a polymer wherein the polymer contains carbon and hydrogen and has a carbon-hydrogen bond and wherein the carbon-hydrogen bond in the polymer is oxidized.  Applicants have further shown that the modified polymer of Kujirai had a COOH of 3.1 and the COOH of the present invention is 190.1.

Takamori teaches a method of oxidation reaction of a raw material and chlorine dioxide radical by irradiation with light (abstract) (abstract) wherein the raw material to include polyamides (0162) (reading on a polymer).  Takamori teaches the polymer to include a hydrocarbon (reading on having C and H atoms) and to include carbon-hydrogen bond (0016).  However, Applicants have shown that the art of Takamori does not qualify as prior art.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763